 Case 19-20226         Doc 9      Filed 05/07/19 Entered 05/07/19 09:50:46             Desc Main
                                    Document     Page 1 of 19




                           UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MAINE


In re:
                                                             Chapter 11
SURE WINNER FOODS ,                                          Case No. 19-20226

                   Debtor .


MOTION FOR ORDER COMPELLING NESTLE DREYER’S ICE CREAM COMPANY
      TO APPEAR FOR RULE 2004 EXAMINATION AND TO PRODUCE
             DOCUMENTS IN CONNECTION THEREWITH

         Sure Winner Foods, the debtor and debtor- in -possession in the above-captioned

bankruptcy case (“SWF” or the “ Debtor ”), by and through undersigned proposed counsel, hereby

moves (the “ Motion ”) the Court for an order authorizing the examination of Nestle Dreyer’s Ice

Cream Company (“ NDIC ”) pursuant to Rule 2004 of the Federal Rules of Bankruptcy

Procedure. The Debtor seeks an examination of NDIC (the “ Examination ”) to explore potential

claims of the Debtor’s estate against NDIC or others in connection with or arising from the

business relationship between SWF and NDIC, including in regard to the Distribution

Agreement by and between NDIC and SWF effective September 7, 2014, as amended by that

First Amendment effective September 7, 2014 (collectively, the “ 2014 Agreement ”). In further

support of this Motion , the Debtor states as follows:

                                  JURISDICTION AND VENUE

         1.     The United States District Court for the District of Maine (the “ District Court ”)

has original , but not exclusive, jurisdiction over this chapter 11 case pursuant to 28 U.S.C.

§ 1334(a) and over this Motion pursuant to 28 U .S.C. § 1334( b). Pursuant to 28 U.S.C. § 157(a)

and Rule 83.6 of the District Court’s Local Rules, the District Court has authority to refer and

has referred this chapter 11 case to this Court .
  Case 19-20226            Doc 9      Filed 05/07/19 Entered 05/07/19 09:50:46                        Desc Main
                                        Document     Page 2 of 19




         2.       This is a core proceeding pursuant to 28 U.S.C . § 157(b)(2), and the Court has

constitutional authority to enter judgment in this proceeding.

         3.       Venue in this chapter 11 case is proper in this district pursuant to 28 U.S.C.

§ 1408, and venue in this action is proper in this district pursuant to 28 U.S.C. § 1409.

         4.       The relief requested in this Motion is predicated upon Rule 2004 of the Federal

Rules of Bankruptcy Procedure (the “ Bankruptcy Rules”) and Rule 2004- 1 of the Local

Bankruptcy Rules for the United States Bankruptcy Court for the District of Maine (the “ Local

Rules”).

                                               BACKGROUND

A.       Pre- Petition Background And The Agreement With NDIC

         1.       Headquartered in Saco, Maine, SWF is one of the largest frozen food distributors

in the Northeastern United States. Originally founded in 1979 to deliver ice cream in northern

Maine, SWF has grown into a leading distributor of frozen food, ice cream , and novelties.

         2.       As part of its distribution business, SWF and NDIC entered into the 2014

Agreement. A true and correct copy of the 2014 Agreement is attached hereto as Exhibit A . l




 The 2014 Agreement was                 thro ugh that certain Distribution Agreement by and between NDIC and SWF

                           ^
effective January 1 , 2019, asL unendea by that First Amendment effective January 1 , 2019 (the “2019 Agreement” ) .
A true and correct copy of the 2019 Agreement is attached hereto as Exhibit B . Unless otherwise stated, the 2014

Motion,  ^^ ^
Agreemen nc Ol Agreemen r jeferxecMc ollectivel a h AareemenfMiereir FoiMjurposes of this
                                ^^               ^           ^ ^ ^^                        ^
                                                         2
  Case 19-20226       Doc 9      Filed 05/07/19 Entered 05/07/19 09:50:46   Desc Main
                                   Document     Page 3 of 19




2014 Agreement at ]f 3.




Ex . A, 2014 Agreement at   If 21.7.




Ex. A, 2014 Agreement at f 1 .




                                             3
Case 19-20226   Doc 9   Filed 05/07/19 Entered 05/07/19 09:50:46   Desc Main
                          Document     Page 4 of 19
 Case 19-20226        Doc 9     Filed 05/07/19 Entered 05/07/19 09:50:46              Desc Main
                                  Document     Page 5 of 19




        SWF’s Bankruptcy And Potential Claims Against NDIC And Others

        10.    On May 6, 2019 (the “ Petition Date”). SWF filed a voluntary petition for relief

under chapter 11 of title 11 of the Bankruptcy Code. The Debtor continues to operate as a debtor

in possession . No committee or trustee has been appointed in the Debtor’s bankruptcy case.




               The Debtor believes that the foregoing facts, and other facts that may be

discovered through the Examination, may give rise to certain causes of action by the Debtor’s

estate against NDIC and other entities for conduct that occurred both before and after the Petition

Date.

        13.    Additional information regarding SWF, the relationship with NDIC, and the

Debtor’s bankruptcy case may be found in the Declaration of Keith Benoit in Support of Chapter

11 Petition and Various First Day Motions, which is incorporated herein by reference.




                                                 5
 Case 19-20226            Doc 9   Filed 05/07/19 Entered 05/07/19 09:50:46                  Desc Main
                                    Document     Page 6 of 19




                                       RELIEF REQUESTED

         14 .     By this Motion, the Debtor requests that this Court enter an order compelling

NDIC to appear, through a qualified representative, for the Examination regarding the topics

identified in Appendix A attached hereto, at the offices of Bernstein, Shur, Sawyer & Nelson ,

P.A., 100 Middle Street, Portland , Maine, at 9:00 a.m . (EST) on May 15, 2019, or on such other

date or place as the parties may determine by agreement. The Debtor also seeks an order

compelling the production of the documents in NDIC’s possession, custody, or control that are

identified in Appendix A, such that the Debtor may examine those documents and use them at

the Examination .

                                       BASES FOR RELIEF

         15.     Rule 2004 provides that, on motion of any party in interest, the Court may order

the examination of any entity with respect to “the acts, conduct, or property or to the liabilities

and financial condition of the debtor, or to any matter which may affect the administration of the

debtor’s estate . . ..”   Fed R. Bankr. P. 2004(a) and ( b).     “The attendance of an entity for

examination and for the production of documents, whether the examination is to be conducted

within or without the district in which the case is pending, may be compelled as provided in Rule

9016 for the attendance of a witness at a hearing or trial .” Fed . R. Bankr. P. 2004(c).

        16.      The primary purpose of a Rule 2004 examination is to permit the estate’s

fiduciaries and stakeholders to unearth assets. As an early decision noted in an often repeated

characterization, the “ purpose of a Rule 2004 examination is to show the condition of the estate

and to enable the Court to discover its extent and whereabouts, and to come into possession of it,

that the rights of the creditor may be preserved .” In re Coffee Cupboard, Inc.. 128 B.R. 509, 514

(Bankr. E. D.N.Y. 1991 ) (citing Cameron v. United States. 231 U.S. 710, 717 (1914) (discussing

a predecessor to Rule 2004)). “[T]he purpose of a Rule 2004 exam is ‘to assist a trustee in a


                                                  6
 Case 19-20226           Doc 9     Filed 05/07/19 Entered 05/07/19 09:50:46             Desc Main
                                     Document     Page 7 of 19




bankruptcy proceeding to learn quickly about the debtor entity so that he or she may maximize

the realization of the debtor’s estate and discover the existence and location of assets of the

estate.’”      In re Metiom, Inc.. 318 B.R. 263, 270 n.6 (S.D.N.Y. 2004) (citing, inter alia. In re

Dinubilo, 177 B. R. 932, 940 (E.D. Cal . 1993)). In addition , Rule 2004 enables a party in interest

to

        obtain information about the debtor’s financial condition , matters that may affect
        the administration of the debtor’s estate, right to a discharge, or operation of a
        business and the desirability of its continuance, sources of, and consideration for,
        money or property to consummate a plan, and other matters relevant to the case or
        formulation of a plan .

In re Daisytek, Inc., 323 B.R. 180, 187 (N .D. Tex. 2005). Thus, Rule 2004 is extremely broad in

scope; in what is now a well -worn description, a Rule 2004 examination has been likened to a

lawful “fishing expedition .” In re Bennett Funding Group, Inc.. 203 B.R. 24, 28 (Bankr.

N.D.N. Y. 1996); In re Youk-See, 450 B.R. 312, 319 (Bankr. D. Mass. 2011 ) (“[T]he scope of a

Rule 2004 examination is unfettered and broad .. .. The examination ... is of necessity to a

considerable extent a fishing expedition .”) (quotation and citation omitted ).

        17 .      The examination of (and seeking documents production from ) “any entity” is

explicitly permitted under Rule 2004 because third parties are likely to have most , if not all , of

the relevant knowledge and facts. See In re Valley Forge Plaza Assoc.. 109 B.R. 669, 674

(Bankr. E.D. Pa. 1990). “Discovery under Rule 2004 extends beyond the debtor to persons

associated with him as well as to those persons who may have had business dealings with the

debtor.” In re CIS Corn .. 123 B.R . 488, 490 (S . D.N.Y . 1991). Accordingly, among other

purposes, Rule 2004 is designed for use as a pre-litigation discovery device, useful for both

discovering potential estate causes of action and supporting facts in the first instance, as well as

to determine the odds of a successful prosecution of the claim . As the court stated in Bennett




                                                  7
 Case 19-20226         Doc 9     Filed 05/07/19 Entered 05/07/19 09:50:46                 Desc Main
                                   Document     Page 8 of 19




Funding Group :   “[Rule 2004] is properly used as a pre -litigation device to determine whether

there are grounds to bring an action . . .”, and the rule is a “ broad discovery tool.” Bennett

Funding Group.,   203 B. R. at 28; see also In re Whitlev. No. 10-10426C -7G, 2011 WL 6202895,

at * 2 (Bankr. M.D. N.C. Dec. 13, 2011 ) (“A trustee may use Rule 2004 as a pre -discovery device

to unearth claims and causes of action for the estate and reveal the breadth and nature of the

estate.”); In re Washington Mutual Inc.. 408 B.R. 45, 53 (Bankr. D. Del . 2009) (“[o]ne of the

primary purposes of a Rule 2004 examination is as a pre-litigation device”). Thus, as the court

in Mirant Corporation emphasized , the Rule’s utility is in ensuring that “ no viable cause of

action is lost” and that “all possible claims . .. have been identified .” Mirant Corn ., 326 B. R . at

357.

          18.   Flere, good cause exists under the circumstances for the Court to authorize the

Debtor to conduct the Examination of NDIC as requested herein, including the production of

documents set forth in Appendix A.




                                                                                    NDIC’s conduct,

moreover, may have continued after the Petition Date, which could provide additional claims for

the estate, including for willful violation of the automatic stay imposed by 11 U.S.C. § 362(a)

through

                                                  Through the Examination, the Debtor seeks to




                                                  8
 Case 19-20226         Doc 9     Filed 05/07/19 Entered 05/07/19 09:50:46             Desc Main
                                   Document     Page 9 of 19




determine whether

The Debtor also seeks to understand whether any other party has cooperated or conspired with

NDIC in regard to causing harm to SWF or the estate. The production of documents, moreover,

is critical to the exploration of these and other issues, as documents are necessary to evidence,

clarify, prove, or explain such issues to the ultimate benefit of the estate.




                                                          Thus, fundamentally, the Debtor seeks to

determine if the Debtor’s estate has any causes of action against NDIC or any other entity.

Accordingly, in light of the possibility that it will allow the Debtor to determine if the Debtor’s

estate possesses claims against NDIC or other entities, the proposed examination of NDIC falls

squarely within the parameters of Rule 2004.

       20 .    Pursuant to Local Rules 2004- l (a) and 9013-1 (b), counsel for the Debtor

contacted counsel for NDIC prior to this filing regarding the scheduling of the Examination .

Counsel for the Debtor is awaiting a response, and he will continue to attempt to work with

NDIC in good faith regarding the date and time of the Examination .

                                          CONCLUSION

       WHEREFORE, the Debtor requests that this Court enter an order pursuant to Fed . R.

Bank. P. 2004 commanding NDIC to appear for an examination at the offices of Bernstein Shur

at 9:00 a.m . (EST) on May 15, 2019, or on such other date as the parties may determine by

agreement. In addition , the Debtor requests authority to seek to compel production of the

documents requested in   Appendix    A pursuant to Fed . R. Bankr. P. 2004(c).




                                                  9
Case 19-20226        Doc 9   Filed 05/07/19 Entered 05/07/19 09:50:46    Desc Main
                              Document     Page 10 of 19




Dated: May 7, 2019                     SURE WINNER FOODS

                                       By its proposed counsel:


                                       /s/ Robert J. Keach
                                       Robert J . Keach, Esq .
                                       Adam R. Prescott, Esq .
                                       BERNSTEIN, SHUR, SAWYER & NELSON, P.A.
                                       100 Middle Street , P.O. Box 9729
                                       Portland , ME 04104-5029
                                       Tel: (207) 774-1200
                                       Fax: (207) 774-1127




                                         10
 Case 19-20226         Doc 9     Filed 05/07/19 Entered 05/07/19 09:50:46           Desc Main
                                  Document     Page 11 of 19




                                           APPENDIX A

                                             Definitions

        In construing these Document Requests, the following definitions shall apply:

        A.       “2014 Agreement” shall mean that certain Distribution Agreement entered into

between SWF and NDIC effective September 7, 2014, as amended by that certain First

Amendment effective September 7, 2014.

        B.     “2019 Agreement” shall mean that certain Distribution Agreement entered into

between SWF and NDIC effective January 1, 2019, as amended by that First Amendment

effective January 1, 2019.

       C.



        D.     “Agreement” shall mean the 2014 Agreement together with the 2019 Agreement.

        E.     “Communication” shall mean any transmission of words or ideas between or

among two or more persons, including, but not limited to, spoken words, conversations,

conferences, discussions, interviews, reports, meetings, negotiations, agreements and

understandings, whether transmitted in person or by an electronic device such as telephones or

radio, facsimile transmission or e-mail , and documents, as defined herein .

       F.      “Debtor” shall mean Sure Winner Foods, including its former and present

predecessors, subsidiaries, affiliates, divisions, directors, officers, employees, agents and

representatives, and all those who act or have acted on its behalf .




                                                  1
 Case 19-20226         Doc 9     Filed 05/07/19 Entered 05/07/19 09:50:46               Desc Main
                                  Document     Page 12 of 19




                 Document shall have the broadest meaning possible under the Federal Rules of

Civil Procedure, made applicable by the Federal Rules of Bankruptcy Procedure, including, but

not limited to, all originals, non -identical copies, amendments, restatements, and drafts of any

written, printed, handwritten, recorded, or graphic matter of any kind, however produced or

reproduced , and regardless of where located, including, but not limited to, any work paper,

correspondence, memorandum, note, research, checklist, opinion, minutes, electronic mail,

report, chart, graph, summary, index, diary, desk or pocket calendar, notebook, any magnetic or

other recording tape, computer data (including information or programs stored in a computer,

whether or not ever printed out or displayed ), photograph, microfiche, microfilm , videotape,

record , or motion picture, and electronic, mechanical, or electrical record or representation of

any kind , including but not limited to tape, cassette, disc, magnetic card , or recording.

“Document” shall include metadata and/or other identifying information for those documents

stored electronically, including electronic mail. “Document” shall also include the file folders in

which said documents are maintained and any table of contents or index thereto; and copies of

documents of which the originals have been destroyed pursuant to a document destruction policy

or otherwise.




                NDIC ” shall mean Nestle Dreyer’s Ice Cream Company, including any

predecessors, subsidiaries, affiliates, divisions, directors, officers, employees, agents and

representatives, and all those who act or have acted on any or all such entities’ behalf.




                                                 2
 Case 19-20226         Doc 9     Filed 05/07/19 Entered 05/07/19 09:50:46              Desc Main
                                  Document     Page 13 of 19




        K.      “Petition Date” shall mean May 6, 2019.

        L.      “ Relate to” or “relating to” or any variation thereof shall mean in any way directly

or indirectly, in whole or in part, relating to, regarding, constituting, concerning, about,

pertaining to, reflecting, considering, underlying, modifying, amending, confirming, mentioning,

endorsing, evidencing, summarizing, memorializing, describing, discussing, analyzing,

evaluating, representing, supporting, qualifying, terminating, revoking, canceling, or negating the

matter described in the Document Request.

        M.      “Territory” shall have the meanings ascribed to such term in the Agreement.

                                             Instructions

        In responding to and interpreting these Document Requests, the following instructions

shall apply:

        A.      If any Document Request, read literally , requires the production of a part or

portion of a document, production of the entire document is requested .

        B.      Each Document Request contemplates the production of a document (along with

all drafts thereof ) in its entirety, without abbreviation or expurgation.

        C.      With respect to electronically stored information (“ ESI”):

                a.      All electronic mail and spreadsheets responsive to these Document
                        Requests that are maintained in the usual course of business in electronic
                        format shall be produced in their native format along with the software
                        necessary to interpret such files if such software is not readily available.

                b.     All other documents responsive to these Document Requests that are
                       maintained in the usual course of business in electronic format shall be
                       produced as searchable single-page TIFF Group IV 300 dpi images and
                       single-page text files (the filename of the TIFF and text files should be the
                       Bates/PagelD) with a Summation DII load file which establishes
                       appropriate document breaks and maintains parent/child relationships. A
                       Summation DII load file is a text file that is used to load images and text
                       into Summation establishing appropriate document breaks.




                                                   3
 Case 19-20226                Doc 9     Filed 05/07/19 Entered 05/07/19 09:50:46              Desc Main
                                         Document     Page 14 of 19




                      c.       All documents responsive to these Document Requests shall be produced
                               with the metadata normally contained within such documents, and the
                               necessary Summation load files. If such metadata is not available, each
                               document shall be accompanied by a listing of all file properties
                               concerning such document, including, but not limited to, all information
                               concerning the date(s) the document was last accessed , created , modified
                               or distributed, and the author(s) and recipient(s) of the document.

                      d.       Under no circumstances should ESI be converted from the form in which
                               it is ordinarily maintained to a different form that makes it more difficult
                               or burdensome to use ESI. ESI should not be produced in a form that
                               removes or significantly degrades the ability to search the ESI by
                               electronic means where the ESI is ordinarily maintained in a way that
                               makes it searchable by electronic means. Databases or underlying data
                               should not be produced without first discussing production format issues
                               with the Debtor. If you decline to search or produce ESI on the ground
                               that such ESI is not reasonably accessible because of undue burden or
                               cost, identify such information by category or source and provide detailed
                               information regarding the burden of cost you claim is associated with the
                               search or production of such ESI.

       D.             If any specific Document Request cannot be complied with in full, it shall be

complied with to the extent possible, and an explanation shall be given why full compliance is

not possible.

       E.             If you contend that any document responsive to a Document Request is privileged

from disclosure or production, identify each document as to which privilege is claimed as

follows:

                 l.        Date of the document;

                11.        Author(s) of the document;

            in .           Recipient(s) of the document, including those receiving copies via cc;

            IV.            Type of document;

                v.         Subject matter of the document; and

            vi   .         The nature of the privilege claimed .

       F.             As to any document which no longer exists but which you are aware existed at



                                                         4
 Case 19-20226           Doc 9     Filed 05/07/19 Entered 05/07/19 09:50:46               Desc Main
                                    Document     Page 15 of 19




one time, please identify the document with as much particularity as possible, including:

                l.     The author(s), editor (s), reviewer(s) and addressee(s);

              11.      The addressee(s) of any indicated or blind copies;

             in .      The date, subject matter and number of pages;

             IV .      A description of any attachment(s) or appendice(s) to the document;

              v.       All persons to whom the document was distributed, shown or explained ;

             vi.       The date of destruction or discard, manner of destruction or discard and
                       reason for destruction or discard of the document ; and

            vn .       The person (s) authorizing or carrying out such destruction or discard.

        As to any data which no longer exists but which you are aware existed at one time, please

identify the data with as much particularity as possible, including:

               l.      The author(s), editor(s) and reviewer(s);

              n.      The recipient(s) and all other persons given access to the data by email or by
                      other electronic form ;

             in.      The system components, machines or other locations upon which such
                      recipients or other persons accessed the data;

             IV.      Any email servers used to send or receive the data;

              v.      The creation date and subject matter;

             vi .     The date of destruction or discard, manner of destruction or discard and
                      reason for destruction or discard of the data; and

            vn .      The person(s) authorizing and carrying out such destruction or discard .

       G.          If a portion of an otherwise responsive document or data set contains information

subject to a claim of privilege, those portions of the document subject to the claim of privilege

shall be deleted or redacted from the document and the rest of the document shall be produced

along with a privilege log entry.




                                                    5
 Case 19-20226          Doc 9     Filed 05/07/19 Entered 05/07/19 09:50:46               Desc Main
                                   Document     Page 16 of 19




         H.      These Document Requests shall be deemed continuing. NDIC shall promptly

provide additional responsive documents/data it may locate after it provides a formal response.

         1.      Please provide a written response to these Document Requests in addition to

providing responsive documents. Please set forth the particular Document Request in full before

each response.

         J.      Each paragraph or subparagraph of this Document Request should be construed

independently and without reference to any other paragraph or subparagraph for the purpose of

litigation .

         K.      “And ” and “or” shall be construed conjunctively or disjunctively as necessary to

make the Document Request inclusive rather than exclusive.

         L.      “Any” includes “all” and “all” includes “any.”

         M.      The single includes the plural, and vice versa.

         N.      All words used in the present tense shall be read to include the past tense and vice

versa.

                                        Document Requests

         1.    All Documents that evidence, refer, or relate to NDIC’s decision and analysis

regarding, and the negotiation, execution, or delivery of, the 2019 Agreement.

         2.    All Communications between NDIC and




                                                  6
Case 19-20226         Doc 9     Filed 05/07/19 Entered 05/07/19 09:50:46              Desc Main
                                 Document     Page 17 of 19




       4.      All Communications, whether internal to NDIC or external, regarding SWF,

whether referred to in the past, present, or future, including, but not limited to,



       5.      All Documents, including drafts and Communications, that evidence, refer, or

relate to any presentations, slides, or decks analyzing, discussing, or evaluating




       10.    All Communications regarding



       11 .   All Documents that evidence, refer, or relate to the financial effect on NDIC



       12 .   All Documents that evidence, refer, or relate to the financial effect on NDIC



       13 .   All Documents that evidence, refer, or relate to the financial effect on NDIC




                                                 7
 Case 19-20226       Doc 9   Filed 05/07/19 Entered 05/07/19 09:50:46              Desc Main
                              Document     Page 18 of 19




                             Rule 2004 Examination Topics

      1.     Any and all Documents or Communications produced by NDIC in response to the

Document Requests.

      2.     The 2019 Agreement.

      3.     NDIC’s Communications relating to



      4.    NDIC’s consideration, analysis, forecasting, projections, or strategy regarding




                                             8
 Case 19-20226       Doc 9      Filed 05/07/19 Entered 05/07/19 09:50:46        Desc Main
                                 Document     Page 19 of 19




       5.     NDIC’s Communications regarding SWF, whether referred to in the past, present,

or future, including, but not limited to,




       7.     The financial effect on SWF from

       8.     The

      9.      The financial effect on NDIC

       10.    The financial effect on NDIC

       1 1.   The financial effect on NDIC

      12 .    NDIC’s Communications




      14 .    SWF’s viability

      15 .    NDIC’s conduct after the Petition Date regarding




                                              9
